Citation Nr: 0020602	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-47 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right femoral 
hernia, claimed as secondary to service-connected 
postoperative residuals of a right inguinal hernia. 

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1957.

In a March 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the aforementioned issues to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, for additional development of the record.  The 
case has now been returned to the Board for appellate 
consideration.

The Board notes that in a March 1998 rating decision, the RO 
denied entitlement to service connection for hypertension, 
claimed as secondary to the service-connected postoperative 
residuals of a right inguinal hernia.  The veteran has not 
filed a notice of disagreement as to that determination.



FINDINGS OF FACT

1.  The veteran is service-connected for postoperative 
residuals of a right inguinal hernia.  

2.  Competent medical evidence of a nexus between a right 
femoral hernia and the veteran's service-connected 
postoperative residuals of a right inguinal hernia, or any 
other incident of service, has not been presented.

3.  The veteran's postoperative residuals of a right inguinal 
hernia are manifested by subjective complaints of pain and a 
tender scar, with no pathological or objective anatomical 
reason for the veteran's pain found upon VA examination.  

4.  A July 1997 VA examiner opined that with respect to the 
right inguinal hernia repair, the veteran was not disabled in 
any degree.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right femoral hernia, claimed as secondary to service-
connected postoperative residuals of a right inguinal hernia, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a right inguinal hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1999); 
38 C.F.R. §§ 4.114, Diagnostic Code 7338; 4.118, Diagnostic 
Code 7804 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the relevant evidence of record reflects that in 
a December 1987 rating decision, the RO granted entitlement 
to service connection for postoperative residuals of a right 
inguinal hernia, evaluated as 10 percent disabling, effective 
from April 30, 1987.

Upon VA examination dated in October 1989, the veteran 
complained of gradually worsening pain in the right groin 
area and down to his foot since his hernia operation that now 
occurred daily.  The veteran also complained of low back pain 
and reported having an operation on his right ankle for a 
"pinched nerve" with no relief.  The examiner noted there 
was no inguinal hernia on either side.  The testicles and 
cords were noted as normal, except the right cord was 
sensitive to touch.  The examiner noted hyperesthesia and 
dysesthesia of the right groin skin and right lateral scrotal 
skin.  No paresthesia was detected.  A diagnosis of 
postoperative neuroma(s) of right inguinal area was noted.  

VA treatment records dated in 1993 reflect the veteran 
underwent surgical repair of entrapment of the right 
ilioinguinal nerve with laxity of the right internal inguinal 
ring in March 1993.  The veteran had reported regular and 
constant pain described as dull and burning in the right 
inguinal region radiating occasionally into his testicle.  An 
April 1993 record reflects the veteran's incision was healing 
well with obvious improvement in symptoms.  A May 1993 record 
notes the veteran complained of leg cramps since his surgery 
and worsening pain in the area of his operation.  It was 
noted there was no weakness or numbness and no hernia, 
although the scar was noted as very tender.  A relevant 
impression of questionable lower extremity pain and 
questionable neuroma of scar was noted.  Subsequent records 
noted the testicular pain had resolved, but inguinal area 
tenderness had increased.  A relevant impression of recurrent 
right ilioinguinal nerve entrapment was noted.  

Upon VA examination dated in September 1993, the veteran 
complained of continued pain and swelling in the right 
inguinal region, paresthesia at the lateral aspect of the 
incision and down the right anterior leg.  The examiner noted 
objective findings of a well-healed 12-centimeter oblique 
right inguinal herniorrhaphy scar.  The right testis appeared 
normal.  Some enlargement of the right epididymis and 
swelling of the right spermatic cord was noted.  The examiner 
noted there was no recurrent hernia.  Tenderness along the 
scar and paresthesia reproduced at a trigger point two-
centimeters lateral to the inguinal scar were noted.  
Relevant diagnoses of status post right inguinal 
herniorrhaphy, status post ilioinguinal nerve entrapment, 
right inguinal pain secondary to the herniorrhaphy, and 
ilioinguinal neuralgia with probable neuroma were noted.

At his December 1993 RO hearing, the veteran testified that 
he had done body and fender work up until about 1986 or 1987, 
but had to stop because of pain in the area of his hernia 
surgery.  (Transcript, page 6).  He stated that excruciating 
and unbearable pain forced him to go to a VA facility for 
treatment in 1993.  (Transcript, pages 7-8).  He reported 
that following his surgery in 1993 he continued to experience 
a pulling, burning, stinging, and tearing type of pain, 
swelling, and a tender scar.  (Transcript, pages 8-9).  The 
veteran also complained of pain with sitting.  (Transcript, 
page 15).  He reported that he had worked as a fire chief for 
the past seventeen years, and was now unable to pull fire 
hose reels.  

Upon VA examination dated in April 1994, the veteran stated 
that his right hernia repair had bothered him off and on 
since 1955, depending upon how hard he worked and the 
weather, until two years earlier when he developed acute pain 
in the area of the hernia and the testicle became slightly 
swollen and tender.  He stated that he continued to 
experience pain in the right inguinal area, primarily below 
the inguinal ligament and along the most medial portion of 
the scar, aggravated by moving of his legs, straining, and 
prolonged sitting and standing.  The examiner found the 
veteran was tender over the medial border of the scar, which 
was well healed, and extending to the symphysis pubis.  
However, on examination the main source of the tenderness was 
over the femoral canal and the common femoral artery.  
Pressure in that area gave radiating pain out from above the 
inguinal area and was very consistent with the pain 
complained of.  The examiner noted that on cough reflex, he 
felt there was a small femoral hernia.  A diagnosis of 
probable femoral hernia was noted.  

Upon VA peripheral nerve examination dated in April 1994, the 
examiner noted the veteran was in mild discomfort.  Sensory 
examination revealed hypesthesia in the right inguinal area 
and scrotal area.  Coordination was noted as normal and gait 
was noted as slightly antalgic.  Deep tendon reflexes were 2- 
and symmetric.  

A July 1994 statement from a private physician, Dr. T. P., 
reflects that the veteran complained of extremely severe pain 
in the right lower quadrant of the abdomen and the right 
inguinal area.  The area of pain was noted as four inches 
long and one and one fourth inches wide.  Physical 
examination revealed a large inguinal ring.  A large inguinal 
mass consisting of abdominal fat and abdominous inguinal 
aponeurosis was palpated.  There was a pulsation in the 
scrotum on the right that was consistent with the femoral 
arterial pulsation.  The scrotum was grossly enlarged with 
the appearance of an inguinal mass in the scrotum as well as 
bowel tissue and a mass that felt like femoral contents which 
would consist of femoral nerve, artery, and vein.  A clinical 
diagnosis of right inguinal hernia, right entrapped femoral 
nerve, right probable femoral nerve hernia, and right 
incarcerated inguinal hernia was noted.  The physician opined 
that the veteran was temporarily totally disabled because of 
an incarcerated inguinal hernia on the right.  He recommended 
a hernia repair and femoral nerve decompression associated 
with femoral vein and artery decompression.  He further 
opined that the veteran's service-connected disability should 
be rated as 60 percent because of the extreme depth of his 
injuries, post surgical condition, pain, suffering, and 
disability.  

Upon VA examination dated in September 1994, physical 
examination revealed an 8-centimeter exquisitely tender scar 
in the right groin area.  There was no definite numbness.  
There was tenderness in the inguinal canal, but no recurrent 
hernia.  Medial to the femoral vessel was a tender mass that 
might represent a femoral hernia.  There was no hematoma 
noted at the base of the penis.  It was noted the veteran had 
a slight limp.  Findings of a painful scar and a femoral 
hernia were noted.  The examiner opined that no causality 
could be attributed to the relationship between a femoral and 
inguinal hernia.  A femoral hernia was noted as a rare hernia 
that could be a cause of hernia recurrence.  

A November 1994 statement from Dr. T. P. reviews the 
veteran's medical history relative to his inguinal hernia.  
It was noted that he had experienced extremely severe and 
debilitating pain.  Dr. P. reiterated that the veteran's 
service connected disability was 60 percent due to 
complications arising out of the most recent surgery, which 
made him worse.

VA treatment records dated in 1996 reflect the veteran 
underwent a right inguinal exploration with repair of a 
femoral hernia in January 1996.  It was noted the veteran 
complained of intermittent pain with occasional bulge in the 
right inguino-femoral region.  It was also noted the veteran 
was a 19-year active fire chief.  The surgical exploration 
revealed dense scar tissue and the inguinal hernia repair 
appeared intact.  No obvious nerve entrapment was identified.  
It was noted that extensive exploration was not performed in 
order not to injure any nerve tissue.  Follow-up treatment 
was also noted with a questionable hematoma just below the 
incision.  In April 1996, the veteran complained of a 
"bulge" in his groin area causing pain.  It was noted there 
was no aneurysm.  Physical examination revealed firm tissue 
palpable at the area of incision, no recurrence of hernia, 
and marked tenderness at the site of the incision and 
inferiorly.  A diagnosis of a scar and calcium and protein 
body was noted.  A May 1996 clinical record notes no inguinal 
or femoral hernia and an assessment of nerve 
entrapment/injury.  An assessment of chronic right groin pain 
was noted in July 1996.  The veteran was prescribed Motrin.  
An October 1996 clinical record from the pain clinic notes 
that it was not prudent to offer any further surgical 
treatment unless a definite recurrence was noted.  

Upon VA examination dated in May 1997, it was noted that the 
veteran's extensive medical chart, operative reports, prior 
VA examinations, hearings, and letters had been reviewed.  It 
was noted that the veteran currently complained of continuous 
pain superior to and medial to the scar.  The scar was tender 
to touch and constantly aggravated by anything rubbing over 
it.  The veteran reported that he also had pain if he 
sneezed.  Pain in the right testicle was noted as worse.  
Physical examination revealed a well-healed scar that was 
small with no evidence of hernia above or below the scar.  He 
was tender over the medial portion of the scar.  There were 
no palpable masses, but he was tender to touch.  The examiner 
also noted the veteran had a fat area below the scar over the 
inguinal ligament extending into the top of the scrotum.  
Squeezing of that area was tender.  Examination of the right 
testicle revealed it to be much smaller than the one on the 
left and slightly soft.  There was no evidence of recurrent 
hernia either in the femoral area or in the inguinal area.  
Increased sensitivity over the area of the ilioinguinal nerve 
and the medial thigh was also noted.  The veteran stated it 
was numb, but he got an electrical charge whenever someone 
rubbed over it.  The examiner noted that was rather 
inconsistent.  

Relevant diagnoses of status post two inguinal hernia repairs 
and a groin exploration with a femoral hernia repair; status 
post neurotomy of the right ilioinguinal nerve, with no 
pathology report; and a soft tissue mass in the right upper 
scrotum which was tender with unknown etiology, very possibly 
due to a neuroma were noted.  The examiner noted the veteran 
could have a genital femoral neuroma also.  It was also noted 
that the veteran was also status post hydrocelectomy; 
however, that was not described in the original operative 
report and presumably he had a hydrocele, but it was not 
known.  The examiner opined that the veteran was never going 
to stop complaining and review of his current records showed 
that he reported to the surgical clinic every three months, 
but none of the physicians had been overly impressed with his 
complaints and the strongest medicine advised had been 
Motrin.  The examiner further opined that psychologically, 
the veteran was not capable of receiving any adequate 
treatment and recommended that he go to the pain clinic and 
receive pain injections.  

Upon VA examination dated in July 1997, the examiner noted 
that he had reviewed the veteran's records.  The veteran 
complained of persistent pain in the vicinity of the right 
groin.  Physical examination revealed a well-healed, right 
inguinal hernia surgical scar with no findings of a current 
hernia at that time.  The incision and scar appeared entirely 
normal with no excessive scarring and no tethering of the 
skin.  The testicle was noted as perhaps slightly smaller 
than the opposite side, but still within normal limits.  The 
testes did not appear to be tender.  The examiner noted the 
veteran seemed unusually reactive and apprehensive and 
responded even to touching the skin.  The examiner detected 
no direct or indirect hernia on this examination.  The 
examiner noted no recurrent hematemesis or melena.  

A diagnosis of complaint of pain in the vicinity of the right 
inguinal operative sight, but without objective pathological 
anatomy was noted.  The examiner opined that he was unable to 
detect any anatomic or pathology which would justify the 
veteran's complaints of pain.  To the contrary, the wounds 
appeared to be well healed and uncomplicated.  He opined that 
there was no objective anatomical reason for the veteran's 
pain, and with respect to his right inguinal hernia repair, 
he opined that the veteran was not disabled in any degree.  

I.  Service Connection Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. §  5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

A review of the record reflects that the veteran has been 
diagnosed with and treated for a right femoral hernia.  The 
record also reflects that the veteran is service-connected 
for postoperative residuals of a right inguinal hernia.  
However, the record is silent for any competent medical 
evidence of a nexus between the veteran's right femoral 
hernia and the service-connected postoperative residuals of a 
right inguinal hernia, or any other incident of service.  In 
fact the September 1994 VA examiner opined that no causality 
could be attributed to the relationship between a femoral and 
inguinal hernia.  Unfortunately, the contentions of the 
veteran are not supported by any medical opinions of record.  
As stated by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reveal that the veteran possesses any medical 
expertise.  Thus, his lay medical assertions to the effect 
that the service-connected postoperative residuals of a right 
inguinal hernia caused or substantially or materially 
contributed to his right femoral hernia have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, in the absence of competent medical evidence of a nexus 
between the right femoral hernia and the service-connected 
postoperative residuals of a right inguinal hernia, or any 
other incident of service, the claim is not well grounded and 
must be denied.  

The Board recognizes that the veteran's representative has 
argued that the 1997 VA examinations were inadequate in that 
they did not fully address the directives of the Board's 
March 1997 remand and that further remand is warranted.  
However, as this claim is not well grounded, the duty to 
assist has not been triggered in relation to this claim for 
VA benefits and additional action by the Board to enforce its 
remand order is not required under Stegall v. West, 11 Vet. 
App. 268 (1998).  See Roberts v. West, 13 Vet. App. 185, 189 
(1999); Morton v. Brown, 12 Vet. App. 477 (1999).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The veteran's postoperative residuals of a right inguinal 
hernia are currently evaluated as 10 percent disabling under 
to the criteria regarding the evaluation of scars.  Scars 
that are superficial, tender, and painful on objective 
demonstration warrant a 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  A 10 percent 
evaluation is the highest assignable under this diagnostic 
code.  

Inguinal hernias are rated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).  An inguinal hernia that is 
small, reducible, or without true hernia protrusion warrants 
a noncompensable evaluation.  An inguinal hernia, not 
operated, but remediable, also warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted for a 
postoperative recurrent inguinal hernia that is readily 
reducible and well supported by truss or belt.  A small, 
postoperative inguinal hernia that is recurrent or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, warrants a 30 percent evaluation.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
inguinal hernia that is not well supported under ordinary 
conditions, not readily reducible, and considered inoperable.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338.  

A review of the relevant medical evidence of record reflects 
that the veteran's right inguinal hernia was repaired in 1955 
and has not reoccurred, although he has undergone subsequent 
surgeries to correct nerve entrapment and to explore the 
area.  Each of the post 1955 surgeries found no recurrence of 
the right inguinal hernia.  Additionally, the May 1997 and 
July 1997 VA examiners found no direct or indirect hernia 
upon examination.  Thus, contemplation of 38 C.F.R. § 4.114, 
Diagnostic Code 7338, would not warrant assignment of an 
evaluation in excess of the currently assigned 10 percent.  

The veteran's postoperative residuals of a right inguinal 
hernia are manifested by subjective complaints of pain and a 
tender scar.  However, neither of the most recent VA 
examiners found any pathological basis for the veteran's 
complaints of pain.  The May 1997 VA examiner noted that the 
veteran had been seen by the VA surgical clinic about every 
three months and none of the physicians that examined him had 
been overly impressed with his complaints and the strongest 
medicine prescribed had been Motrin.  Additionally, the July 
1997 VA examiner opined that there was no objective 
anatomical reason for the veteran's pain.  He also opined 
that with respect to the right inguinal hernia repair, the 
veteran was not disabled in any degree.  Thus, the Board 
finds no competent medical evidence upon which to assign an 
evaluation in excess of 10 percent for the veteran's 
postoperative residuals of a right inguinal hernia.

The Board recognizes that in a November 1994 letter, Dr. T. 
P. noted that the veteran's pain was so severe that he could 
not work.  However, VA treatment records dated in January 
1996 note the veteran was an active 19 year fire chief.  
Additionally, Dr. T. P. does not distinguish the 
symptomatology related to the right inguinal hernia from that 
related to the nonservice-connected right femoral hernia.

The Board also recognizes that the veteran's representative 
has argued that further remand of this issue is warranted as 
the 1997 VA examinations did not fully comply with the 
directives of the March 1997 Board remand.  However, the 
Board finds the 1997 VA examinations to be in compliance with 
the directives of the remand as to this issue, in that the 
examiners found no recurrence of a right inguinal hernia, no 
pathological or anatomical basis for the veteran's subjective 
complaints of pain, and no disability to any degree as a 
result of the right inguinal hernia repair.  Therefore, an 
additional remand pursuant to Stegall is not warranted.  




ORDER

Entitlement to service connection for a right femoral hernia, 
claimed as secondary to service-connected postoperative 
residuals of a right inguinal hernia is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right inguinal hernia is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

